Citation Nr: 0723759	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  06-23 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for 
hypertriglyceridemia, claimed as secondary to the service-
connected type II diabetes mellitus.

2.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected type II diabetes mellitus.

3.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected diabetic neuropathy of the 
right lower extremity.

4.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected diabetic neuropathy of the 
left lower extremity.

5.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected right shoulder impingement 
syndrome.

6.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected left shoulder impingement 
syndrome.

7.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected hypertension.

8.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected psoriatic lesions, right 
buttocks, and papular lesions, feet and legs.

9.  Entitlement to service connection for bilateral hearing 
loss.

10.  Entitlement to service connection for back pain.

11.  Entitlement to service connection for a heart condition, 
claimed as atrial fibrillation.

12.  Entitlement to service connection for loss of bone from 
the jaw, claimed as secondary to the service-connected type 
II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran had active military service from November 1986 to 
November 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 RO rating decision.

As the rating claims before the Board involve a request for 
higher initial rating following the grant of service 
connection, the Board has characterized those issues in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from 
claims for increased ratings for disabilities already 
service-connected).  

The veteran testified before the undersigned Acting Veterans 
Law Judge in a videoconference hearing from the RO in May 
2007.  At that time, he withdrew a claim for an increased 
evalautin for tinnitus.

In conjunction with that hearing the veteran submitted 
private medical records with a waiver of initial RO 
jurisdiction.  The Board has accepted this additional 
evidence for inclusion into the record on appeal.  See 38 
C.F.R. § 20.800.

All issues, except that concerning hypertriglyceridemia, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Hypertriglyceridemia is a laboratory finding, not a 
disability under the laws and regulations administered by VA.




CONCLUSION OF LAW

The veteran does not have a disability manifested by 
hypertriglyceridemia that is due to or aggravated by his 
military service or by a service-connected disability.  
38 U.S.C.A. §§ 101(16), 1110, 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which the RO 
has not obtained, or made sufficient efforts to obtain, 
corresponding records.  

Given the basis of the denial described below - the fact that 
the claimed disorder is not a "disability" for VA purposes 
- the Board has determined that a deferral of this claim 
pending the receipt of Social Security Administration (SSA) 
records is not warranted in this case.  For the same reason, 
the Board has determined that a VA examination addressing the 
nature and etiology of the claimed disorder is not 
"necessary" under 38 U.S.C.A. § 5103A(d), as any 
examination findings would raise a possibility of 
substantiating the claim.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a May 2005 letter.  By this letter, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) (any error in VCAA notification 
should be presumed prejudicial, and VA has the burden of 
rebutting this presumption).

In this letter, the veteran was also advised to submit 
additional evidence in his possession to the RO, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Additionally, the Court 
found that a Supplemental Statement of the Case, when issued 
following a VCAA notification letter, satisfied the due 
process and notification requirements for an adjudicative 
decision as required under the Federal Circuit's Mayfield 
decision.

Here, the noted VCAA letter was issued prior to the appealed 
rating decision, thus posing no procedural concerns in view 
of the Mayfield decisions.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Such notice was 
provided in a March 2006 letter.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

Alternatively, service connection can be granted on a 
secondary basis for a disability found to be proximately due 
to, or the result of, a service-connected disease or injury.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a); Harder v. 
Brown, 5 Vet. App. 183, 187-89 (1993).  

Generally, when a veteran contends that a service-connected 
disorder has caused or aggravated a secondary disability, 
there must be competent medical evidence of such causation or 
aggravation.  See Reiber v. Brown, 7 Vet. App. 513, 516-17 
(1995); Jones v. Brown, 7 Vet. App. 134 (1994).  To prevail 
on the issue of secondary service causation, the record must 
show: (1) evidence of a current disability; (2) evidence of a 
service-connected disability; and, (3) medical nexus evidence 
establishing a connection between the current disability and 
the service-connected disability.  Wallin v. West, 11 Vet. 
App. 509, 512 (1998).

The veteran claims hypertriglyceridemia as a secondary 
disability to his service-connected type II diabetes 
mellitus.  

However, diagnoses of hyperlipidemia, elevated triglycerides, 
and elevated cholesterol are actually laboratory results and 
are not, in and of themselves, disabilities; they are 
therefore not appropriate entities for the rating schedule.  
See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  In other 
words, hypertriglyceridemia is a mere laboratory finding and 
is not a disability in and of itself for which VA 
compensation benefits are payable.  

The term "disability" as used for VA purposes refers to 
impairment of earning capacity.  See Allen v. Brown, 7 Vet. 
App 439, 448 (1995).   There is no evidence of record to 
suggest that the veteran's hypertriglyceridemia causes him 
any impairment of earning capacity.  Furthermore, as noted 
above, service connection cannot be granted for a laboratory 
finding.

Again, the Board notes that the veteran has not been shown to 
possess the requisite medical training or credentials needed 
to render a diagnosis, and his lay opinion does not 
constitute medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. at 494-95.

Based on the evidence and analysis above, the Board finds 
that service connection for hypertriglyceridemia must be 
denied.  

In reaching the conclusion above, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, in this case the preponderance of the evidnece is 
against the veteran's claim, and the benefit-of-the-doubt 
rule is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  


ORDER

Service connection for hypertriglyceridemia is denied.


REMAND

During his May 2007 hearing before the Board, the veteran 
testified that his service-connected diabetic neuropathy and 
bilateral shoulder disabilities had become more severe since 
his last VA medical examination in May 2005.  Moreover, in 
June 2007, the veteran notified the Board by letter that 
because of his type II diabetes mellitus he "had been told 
not to run or do anything that causes trauma to feet."

When a veteran claims that his condition is worse than when 
last examined, as here, VA's duty to assist includes 
providing him with a new examination.  The Board is aware 
that the length of time since the last examination, in and of 
itself, does not warrant a further examination.  See 
VAOPGCPREC 11-95 (April 7, 1995).

In regard to the issue of service connection for back pain, 
the veteran had a VA medical examination in May 2005 in which 
the RO asked the examiner to medically evaluate the veteran's 
contention of back pain.  The examiner recorded the veteran's 
subjective account of back pain, but the examination report 
contains no clinical observations or opinions discussing the 
musculoskeletal system in general or the spine in particular.  

The Board notes that the RO denied service connection for 
back pain in part because the May 2005 VA examination report 
is silent regarding an actual disability.  However, a medical 
examination must specifically address pertinent issues, and 
the silence of an examiner cannot be relied upon as evidence 
against a claim.  Wisch v. Brown, 8 Vet. App. 139 (1995).  
Accordingly, the veteran must be afforded a proper 
examination of the spine.

In regard to the issue of service connection for loss of jaw 
bone, the VA examiner in May 2005 noted some loss of teeth, 
and advised the veteran to seek evaluation through Dental 
Service; there is no indication in the claims file that a 
dental examination was performed.  The RO subsequently denied 
service connection based on a finding that there was no 
periodontal disease in SMR and that periodontal disease is 
considered service-connected only for the purpose of 
establishing entitlement to outpatient dental treatment, per 
38 C.F.R. §§ 3.381 and 17.161.

However, the service medical records include an October 2004 
Report of Medical History in which a physician endorsed 
"paradontal [sic] disease - loss of jaw bone" and the May 
2005 VA examination was positive for loss of teeth.  Also, 
the veteran is shown to have service-connected diabetes 
mellitus.  The veteran has therefore arguably submitted a 
prima facie case for secondary service connection for a 
dental or oral condition (loss of teeth and/or loss of 
maxilla) under 38 C.F.R. § 4.150.  The veteran should 
accordingly be afforded a VA dental examination.  

At the same time, efforts should be made to obtain the 
veteran's service dental records, which are not included in 
the five packets of service medical records but are relevant 
to the adjudication of this issue.  Efforts should also be 
made to obtain all relevant VA and non-VA treatment records 
not currently of record.  

Finally, in a May 2007 decision, SSA granted disability 
benefits to the veteran.  The claims file does not reflect 
that efforts have been made to obtain corresponding medical 
records.  Such efforts are required, pursuant to 38 C.F.R. 
§ 3.159(c)(2).  See also Baker v. West, 11 Vet. App. 163, 139 
(1998) (VA's duty to assist includes obtaining SSA records 
when the veteran reports receiving SSA disability benefits, 
as such records may contain relevant evidence).  

Accordingly, the remaining matters are REMANDED to the RO for 
the following action:

1.  A letter should be sent to the 
veteran and his representative requesting 
that he provide sufficient information, 
and, if necessary authorization, to 
enable the obtaining of any additional 
pertinent evidence not currently of 
record that pertains to the symptoms and 
etiology of any of the conditions on 
remand.  

The letter should invite the veteran to 
furnish all evidence in his possession, 
and identify what evidence is ultimately 
his responsibility to obtain.  This 
letter should meet the requirements of 
the recent decision in Dingess/Hartman v. 
Nicholson, cited to above, as 
appropriate.  

2.  If the veteran responds, efforts 
should be made to obtain any additional 
evidence identified by him, including 
records from the Social Security 
Administration, following the current 
procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  

If any specific records sought are not 
obtained, the veteran and his 
representative should be notified of the 
records that were not obtained, the 
efforts taken to obtain them, and the 
further action to be taken.  Regardless 
of whether the veteran responds, all VA 
treatment records not already of record 
should be obtained. 

3.  Also, regardless of whether the 
veteran responds, the veteran's service 
dental treatment records should be 
obtained and associated with the claims 
file.

4.  The veteran should be scheduled for a 
VA examination administered by 
appropriate medical specialists at a VA 
medical facility.  The entire claims file 
must be made available to the 
physician(s) designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All clinical observations 
and findings should be reported in 
detail.  

The examining physicians should 
determine the current severity of his 
service-connected diabetic neuropathy 
of the right and left lower 
extremities,  bilateral shoulder 
disability, and diabetes mellitus.  The 
examiners should perform all 
appropriate diagnostics, and should 
note the medical findings in terms 
conforming to the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  With regard to the 
shoulders, this should include range of 
motion testing, with commentary as to 
painful motion, functional loss due to 
pain, weakness, excess fatigability, 
and additional disability during flare-
ups.

The examining physicians should also 
examine the veteran's spine to 
determine if his subjective back pain 
is due to a current underlying 
disability, and, if so, the examiners 
should express an opinion as to whether 
it is at least as likely as not that 
such disability is due to or aggravated 
by the veteran's military service or by 
a service-connected disability. 

 5.  The veteran should also be 
scheduled for a VA dental examination 
to determine whether he has current 
loss of teeth and/or maxilla or other 
periodontal disease, and, if so, if it 
is at least as likely as not that such 
disease is secondary to the service-
connected type II diabetes mellitus.

6.  To help avoid a future remand, it 
is essential to ensure that the 
required actions have been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, corrective action should be 
undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, the 
veteran's claims on remand should be 
readjudicated in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case that includes clear 
reasons and bases for all determinations 
and afforded the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran may furnish additional evidence and/or argument 
during the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


